Appeal from a judgment of the Supreme Court, Erie County (Russell P Buscaglia, A.J.), rendered June 14, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *636him, upon his plea of guilty, of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to the contention of defendant, the record establishes that he voluntarily, knowingly and intelligently waived his right to appeal (see People v Zimmerman, 219 AD2d 848 [1995], lv denied 88 NY2d 856 [1996]). The valid waiver by defendant of the right to appeal encompasses his challenge to Supreme Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]). To the extent that the contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel survives his plea of guilty and waiver of the right to appeal (see People v Santos, 37 AD3d 1141 [2007], lv denied 8 NY3d 950 [2007]), we conclude that it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present—Scudder, PJ., Gorski, Smith, Fahey and Green, JJ.